DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
This office action is in response to the amendment filed 11/01/2022, which amends claims 1-6, 21-23, and 35, and cancels claims 7-16, 18-19, and 25-34. Claims 1-6, 17, 20-24, and 35-36 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 11/01/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(a) of claims 7-16, 18-19, and 25-34 as failing to comply with the written description requirement, and the rejection under 35 U.S.C. 103 of claims 1-5, 17, 21-23, and 35 as being unpatentable over Katakura et al. (US 2011/0006670 A1), of claims 6 and 24 as being unpatentable over Katakura et al. (US 2011/0006670 A1) as applied to claims 1-5, 17, 20-23, and 35-36 and further in view of Ogiwara et al. (US 2015/0280158 A1), and of claims 20 and 36 as being unpatentable over Katakura et al. (US 2011/0006670 A1) as applied to claims 1-5, 17, 21-23, and 35, and further in view of Suh et al. (US 2006/0124924 A1). 
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 17, 21-23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosek et al (WO 2016/116520 A1, using the attached translation for references).
With respect to claim 1, Ambrosek teaches a compound according to Formula 2-32 (page 12), which is pictured below.

    PNG
    media_image1.png
    227
    257
    media_image1.png
    Greyscale

In this formula, AF1 is a cyano-substituted benzene ring (partial structure 154 on page 33, pictured below), and AF2 is a dibenzofuran (partial structure 432 on page 50, pictured below).

    PNG
    media_image2.png
    287
    183
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    308
    media_image3.png
    Greyscale

In these partial formulae, the possible attachment positions of the chemical unit AF to the separator unit 2-32 are designated with lower case a through h (paragraph 0225).
This forms the compound below.

    PNG
    media_image4.png
    232
    477
    media_image4.png
    Greyscale

This compound meets the requirements of instant Formula 1 when A and B are different and both selected from formula 2 when X1 is an oxygen atom, and R6 is a cyano group.
Ambrosek includes each element claimed, with the only difference between the claimed invention and Ambrosek being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which lead to good properties of the organic electroluminescent device which comprises them, in particular with regard to lifetime, efficiency, and operating voltage (paragraph 0254), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Ambrosek teaches the organic compound of claim 1, and each of A and B is independently selected from Formula 3.
With respect to claim 3, Ambrosek teaches the organic compound of claim 1, and the organic compound is identical to instant compound 15.
With respect to claim 4, Ambrosek teaches a first electrode (an anode), a second electrode (a cathode), a first emitting layer between the electrodes, and the first emitting layer comprises a host and dopant (paragraph 4987), and the first host may be represented by Formula 2-32 (page 12), which is pictured below.

    PNG
    media_image1.png
    227
    257
    media_image1.png
    Greyscale


In this formula, AF1 is a cyano-substituted benzene ring (partial structure 154 on page 33, pictured below), and AF2 is a dibenzofuran (partial structure 432 on page 50, pictured below).

    PNG
    media_image2.png
    287
    183
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    308
    media_image3.png
    Greyscale

In these partial formulae, the possible attachment positions of the chemical unit AF to the separator unit 2-32 are designated with lower case a through h (paragraph 0225).
This forms the compound below.

    PNG
    media_image4.png
    232
    477
    media_image4.png
    Greyscale

This compound meets the requirements of instant Formula 1 when A and B are different and both selected from formula 2 when X1 is an oxygen atom, and R6 is a cyano group.
Ambrosek includes each element claimed, with the only difference between the claimed invention and Ambrosek being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which lead to good properties of the organic electroluminescent device which comprises them, in particular with regard to lifetime, efficiency, and operating voltage (paragraph 0254), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 5, Ambrosek teaches the organic light emitting diode of claim 4, and the organic compound is identical to instant compound 15.
With respect to claim 17, Ambrosek teaches the organic light emitting diode of claim 4, as discussed above. Ambrosek also discusses a hole transporting layer (paragraph 0254), a hole injection layer (paragraph 4975), an electron blocking layer (paragraph 0254), an electron transporting layer (paragraph 4993), an electron injection layer (paragraph 4993), and a hole blocking layer (paragraph 4975). 
An artisan of ordinary skill would know which order in which to assemble these layers to arrive at a functional organic electroluminescent device.
It would have been obvious to include the hole transporting, hole injecting, electron blocking, electron transporting, electron injecting and hole blocking layers of Ambrosek, as Ambrosek teaches these are layers which were known prior to the effective filing date of the claimed invention.
With respect to claim 21, Ambrosek a compound represented by Formula 2-32 (page 12), which is pictured below.

    PNG
    media_image1.png
    227
    257
    media_image1.png
    Greyscale

In this formula, AF1 is a cyano-substituted benzene ring (partial structure 154 on page 33, pictured below), and AF2 is a dibenzofuran (partial structure 432 on page 50, pictured below).

    PNG
    media_image2.png
    287
    183
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    308
    media_image3.png
    Greyscale

In these partial formulae, the possible attachment positions of the chemical unit AF to the separator unit 2-32 are designated with lower case a through h (paragraph 0225).
This forms the compound below.

    PNG
    media_image4.png
    232
    477
    media_image4.png
    Greyscale

This compound meets the requirements of instant Formula 1 when A is selected from formula 2-1, and B is selected from Formula 2-2, when X1 is an oxygen atom, and R6 is a cyano group.
Ambrosek includes each element claimed, with the only difference between the claimed invention and Ambrosek being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which lead to good properties of the organic electroluminescent device which comprises them, in particular with regard to lifetime, efficiency, and operating voltage (paragraph 0254), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

	
With respect to claim 22, Ambrosek teaches the compound of claim 21, and the organic compound is selected as compound 15.
With respect to claim 23, Ambrosek teaches a first electrode (an anode), a second electrode (a cathode), a first emitting layer between the electrodes, and the first emitting layer comprises a host and dopant (paragraph 4987), and the first host may be represented by Formula 2-32 (page 12), which is pictured below.

    PNG
    media_image1.png
    227
    257
    media_image1.png
    Greyscale

In this formula, AF1 is a cyano-substituted benzene ring (partial structure 154 on page 33, pictured below), and AF2 is a dibenzofuran (partial structure 432 on page 50, pictured below).

    PNG
    media_image2.png
    287
    183
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    308
    media_image3.png
    Greyscale

In these partial formulae, the possible attachment positions of the chemical unit AF to the separator unit 2-32 are designated with lower case a through h (paragraph 0225).
This forms the compound below.

    PNG
    media_image4.png
    232
    477
    media_image4.png
    Greyscale

This compound meets the requirements of instant Formula 1 when A is selected from formula 2-1, and B is selected from Formula 2-2, when X1 is an oxygen atom, and R6 is a cyano group.
Ambrosek includes each element claimed, with the only difference between the claimed invention and Ambrosek being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which lead to good properties of the organic electroluminescent device which comprises them, in particular with regard to lifetime, efficiency, and operating voltage (paragraph 0254), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 35, Ambrosek teaches the organic light emitting diode according to claim 23 wherein A is selected from formula 2-1, and B is selected from Formula 2-2, when X1 is an oxygen atom, and R6 is a cyano group.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosek et al. (WO 2016/116520 A1) as applied to claims 1-5, 17, 20-23 and 35 above, and further in view of Stoessel et al. (US 2014/0316134 A1).
With respect to claim 6, Ambrosek teaches the organic light emitting diode of claim 4, as discussed above. However, Ambrosek does not teach that the first dopant has the structure of the instant claim.
Stoessel teaches spiro dihydroacridine derivatives as materials for use in electroluminescent devices (title).
Stossel teaches a compound for use in the emitting layer (paragraph 0156), according to Formula (6b) (page 7), which is pictured below.

    PNG
    media_image5.png
    411
    652
    media_image5.png
    Greyscale

In this formula, Y is an oxygen atom (paragraph 0040, n is 0 (paragraph 0041), R2 is a hydrogen atom (paragraph 0042), and Ar is a group represented by formula (20) (paragraph 0054), which is pictured below.

    PNG
    media_image6.png
    263
    511
    media_image6.png
    Greyscale

In this formula, R4 is a C6 aryl (phenyl) group (paragraph 0045), Ar2 is a divalent phenylene group (paragraph 0052), and m is 1.
This forms the compound below.

    PNG
    media_image7.png
    522
    303
    media_image7.png
    Greyscale

Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which, when used as a fluorescent emitter (paragraph 0005), achieve improvements in lifetime, efficiency, and operating voltage (paragraph 0006), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Stoessel as a fluorescent dopant in the organic light emitting diode of Ambrosek in order to achieve improvements in lifetime, efficiency, and operating voltage.
	

Claims 20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (US 2011/0006670 A1) as applied to claims 1-5, 17, 21-23 and 35 above, and further in view of  Suh et al. (US 2006/0124924 A1).
With respect to claim 20, Ambrosek teaches the organic light emitting diode of claim 4, as discussed above. However, Ambrosek does not specify that the organic light emitting diode is disposed on a substrate and a thin film transistor is positioned between the substrate the organic light emitting diode and the thin film transistor is connected to the organic light emitting diode.
Suh also teaches an organic light emitting diode with a thin film transistor. Suh teaches a substrate (paragraph 0032), a thin film transistor on top of the substrate (paragraphs 0037 and 0038, see also Figure 3), and an organic light emitting diode on top of the thin film transistor (paragraphs  0038-0041), and the thin film transistor is connected to the organic light emitting diode (paragraph 0041, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic light emitting display device of Ambrosek in the device structure of Suh, as Suh teaches that such a device structure is useful for flat panel displays (paragraph 0049, lines 9-12)                         
With respect to claim 36, Ambrosek teaches the organic light emitting diode of claim 23, as discussed above. However, Ambrosek does not specify that the organic light emitting diode is disposed on a substrate and a thin film transistor is positioned between the substrate the organic light emitting diode and the thin film transistor is connected to the organic light emitting diode.
Suh also teaches an organic light emitting diode with a thin film transistor. Suh teaches a substrate (paragraph 0032), a thin film transistor on top of the substrate (paragraphs 0037 and 0038, see also Figure 3), and an organic light emitting diode on top of the thin film transistor (paragraphs  0038-0041), and the thin film transistor is connected to the organic light emitting diode (paragraph 0041, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic light emitting display device of Ambrosek in the device structure of Suh, as Suh teaches that such a device structure is useful for flat panel displays (paragraph 0049, lines 9-12)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosek et al. (WO 2016/116520 A1) as applied to claims 1-5, 17, 20-23 and 35 above, and further in view of Ogiwara et al. (US 2015/0280158 A1).
With respect to claim 24, Ambrosek teaches the organic light emitting diode of claim 23, as discussed above. However, Ambrosek does not teach that the first dopant is a delayed fluorescent compound.
Ogiwara teaches an analogous organic light emitting device which includes a pair of electrodes (the first electrode is the cathode) and three emissive layers comprising a host compound an at least one fluorescent material wherein the emissive layers, host compounds, and dopants have a specific energy relationship (abstract)
Ogiwara teaches the three emitting layers comprise a host and a dopant that use TADF emission (paragraphs 0241 and 0263).
It would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to use the dibenzofuran host material of Ambrosek as a host material in the device of Ogiwara, particularly as Ogiwara says a dibenzofuran host is preferred (paragraph 0266, lines 1-7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786